DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 420, as shown in figures 2A-3, 6, and 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --ELECTRICAL CONNECTOR WITH SEALING FEATURE--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (10,249,981).
With regard to claim 1, Chen teaches, as shown in figure 2: “An electrical connector, comprising: an outer case 1 comprising a main frame (outer portion of 1) and a partition member (part of 1 that forms circumference 13), the partition member formed within the main frame to define a first slot (to the left of the partition member in figure 2) and a second slot (to the right of the partition member in figure 2) therein, and the first slot is used to receive an outer connector; an insulation base 2 fixedly connected to the main frame, and disposed within the second slot, wherein the insulation base 2 is formed with at least one accommodating passage (where 24 runs through 2 in figure 2); an elastic airtight 21 member disposed within the second slot, and interposed between the insulation base 2 and the partition member, wherein the elastic airtight 21 member hermetically covers the partition member directly, and the elastic airtight member 21 is formed with at least one first through hole (where 2 goes through 21 in figure 2); and at least one conductive terminal 24 disposed within the insulation base 2, the elastic airtight member 21 and the partition member, and one end of the at least one conductive terminal 24 extending into the first slot from the partition member, and the other end of the at least one conductive terminal 24 extending outwards from the insulation base 2 through the second slot, wherein the at least one conductive terminal 24 directly goes through the at least one first through hole and the at least one accommodating passage”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,249,981).
With regard to claim 2, Chen teaches: “The electrical connector of claim 1”, as shown above.
Chen does not teach: “wherein the second slot of the main frame is formed with a plurality of inner side walls, and the inner side walls are collectively adjoined to surround the partition member, wherein the elastic airtight member is in contact with the inner side walls, the partition member and the insulation base, respectively”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the connector to be rectangular and have sidewalls, since doing so would only involve changing the shape of the connector and would allow the connector to work with differently shaped connectors.  Chen teaches the elastic airtight member in contact with the round wall of the main frame and the outer portion of the insulation base, so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the elastic airtight member to match the new shape of the main frame.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 6, Chen teaches: “The electrical connector of claim 2”, as shown above.
Chen also teaches, as shown in figure 2: “wherein the partition member comprises: a partitioning plate (forming circumference 13) located within the main frame, and directly connected to the inner side walls of the second slot to separate the first slot and the second 21slot, and integrally connected to the main frame, wherein one surface of the partitioning plate is covered by the elastic airtight member 21; and at least one second through hole (where 2 and 24 extend through the partitioning plate in figure 2) formed on the partitioning plate to be in communication with the first slot and the second slot, wherein the at least one second through hole is passed through by the at least one conductive terminal 24”.

With regard to claim 7, Chen teaches: “The electrical connector of claim 2”, as shown above.
Chen also teaches, as shown in figure 2: “wherein the partition member comprises: a partitioning plate (forming circumference 13) located within the main frame, and directly connected to the inner side walls of the second slot to separate the first slot and the second slot, and integrally connected to the main frame; and a single break (within circumference 13) formed on the partitioning plate to be in communication with the first slot and the second slot, wherein the at least one conductive terminal 24 is arranged within the single break, and a part of the elastic airtight member 21 is in contact with the single break”.

With regard to claim 11, Chen teaches, as shown in figure 2: “An electrical connector, comprising: an outer case 1 comprising a main frame (outer portion of 1) and a partition member (part of 1 that forms circumference 13), and the partition member is located within the main frame, and provided with at least one penetrating opening (where 2 goes through the partition member in figure 2); and a connector module (2 and 24), comprising… an insulation base 2 disposed on one end of the main frame, wherein a separating space (where21 is disposed in figure 2) is maintained between the insulation base 2 and the partition member, wherein the insulation base 2 is formed with at least one accommodating passage (where 24 runs through 2 in figure 2); and at least one conductive terminal 24 disposed within the insulation base 2, one end (left end of 24 in figure 2) of the at least one conductive terminal 24 extending through the at least one penetrating opening… and an elastic airtight member 21 disposed in the separating space to hermetically cover the partition member directly, and formed with at least one first through hole (where 2 goes through 21 in figure 2), wherein the at least one conductive terminal 24 directly goes through the at least one first through hole and the at least one accommodating passage”.
Chen does not teach the connector module comprising “a wired board connected to the main frame” or “and the other end of the at least one conductive terminal connected to the wired board”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the connector connect to a wired board in order to be able to process or reroute the signals transmitted through the conductive terminal.  Also, connecting electrical connectors to wired boards is well known in the art.

With regard to claim 12, Chen teaches: “The electrical connector of claim 11”, as shown above.
Chen does not teach: “wherein the main frame is formed with a plurality of inner side walls, and the inner side walls are collectively 23adjoined and surround the partition member, wherein the elastic airtight member is in contact with the inner side walls, the partition member and the insulation base, respectively”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the connector to be rectangular and have sidewalls, since doing so would only involve changing the shape of the connector and would allow the connector to work with differently shaped connectors.  Chen teaches the elastic airtight member in contact with the round wall of the main frame and the outer portion of the insulation base, so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the elastic airtight member to match the new shape of the main frame.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 16, Chen teaches: “The electrical connector of claim 12”, as shown above.
Chen also teaches, as shown in figure 2: “wherein the partition member comprises: 24a partitioning plate (forming circumference 13) located within the main frame, and integrally connected to the inner side walls of the main frame, wherein one surface of the partitioning plate is covered by the elastic airtight member 21; and at least one second through hole (where 2 and 24 extend through the partitioning plate in figure 2) formed on the partitioning plate, wherein the at least one second through hole is passed through by the at least one conductive terminal 24”.

With regard to claim 17, Chen teaches: “The electrical connector of claim 12”, as shown above.
Chen also teaches, as shown in figure 2: “wherein the partition member comprises: a partitioning plate (forming circumference 13) located within the main frame, and integrally connected to the inner side walls of the main frame; and a single break (within circumference 13) formed on the partitioning plate, wherein the at least one conductive terminal 24 is arranged within the single break, and a part of the elastic airtight member 21 is in contact with the single break”.

Claims 3-5, 8, and 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,249,981) in view of Lu (TWM548907U).
With regard to claim 3, Chen teaches: “The electrical connector of claim 2”, as shown above.
Chen also teaches, as shown in figure 2: “wherein the elastic airtight member 21 comprises: an elastic body sandwiched between the insulation base 2 and the partition member”.
Chen does not teach: “and at least one strip-shaped convex portion protrudingly formed on an outer side surface of the elastic body, and the at least one strip-shaped convex portion surrounding the elastic body to be pressed by the inner side walls of the second slot”.
In the same field of endeavor before the effective filing date of the claimed invention, Lu teaches, as shown in figure 6: “and at least one strip-shaped convex portion 31 protrudingly formed on an outer side surface of the elastic body 3, and the at least one strip-shaped convex portion 31 surrounding the elastic body 3 to be pressed by the inner side walls (inner walls of 5 touching 31 in figure 6) of the second slot (where 3 is located within 5 in figure 6)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lu with the invention of Chen in order to be able to provided multiple seal points along the inner side walls of the second slot.

With regard to claim 4, Chen as modified by Lu teaches: “The electrical connector of claim 3”, as shown above.
Lu also teaches, as shown in figure 6: “wherein the at least one strip-shaped convex portion 31 is plural in number, and a concave portion (indentation between 31 in figure 6) is formed between any two neighboring ones of the strip-shaped convex portion 31”.

With regard to claim 5, Chen teaches: “The electrical connector of claim 2”, as shown above.
Chen also teaches: “wherein the elastic airtight member 21 comprises: an elastic body sandwiched between the insulation base 2 and the partition member to be pressed by the inner side walls of the second slot”. 
Chen does not teach: “and at least one strip-shaped groove concavely formed on outer surfaces of the elastic body to surround the elastic body”.
In the same field of endeavor before the effective filing date of the claimed invention, Lu teaches, as shown in figure 6: “and at least one strip-shaped groove (between 31 in figure 6) concavely formed on outer surfaces of the elastic body 3 to surround the elastic body 3”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lu with the invention of Chen in order to be able to provide multiple seal points along the inner side walls of the second slot.

With regard to claim 8, Chen teaches: “The electrical connector of claim 1”, as shown above.
Chen does not teach: “further comprising: a shielding frame disposed within the outer case to collectively surround the elastic airtight member and the at least one conductive terminal for electrically shielding the at least one conductive terminal”.
However, in the same field of endeavor before the effective filing date of the claimed invention, Lu teaches, as shown in figure 6: “further comprising: a shielding frame 5 disposed within the outer case 6 to collectively surround the elastic airtight member 3 and the at least one conductive terminal 20 for electrically shielding the at least one conductive terminal 20”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lu with the invention of Chen in order to provide shielding for the terminal.

With regard to claim 13, Chen teaches: “The electrical connector of claim 12”, as shown above.
Chen also teaches, as shown in figure 2: “wherein the elastic airtight member 21 comprises: an elastic body sandwiched between the insulation base 2 and the partition member”.
Chen does not teach: “and at least one strip-shaped convex portion protrudingly formed on an outer side surface of the elastic body, and the at least one strip-shaped convex portion surrounding the elastic body to be pressed by the partitioning plate”.
In the same field of endeavor before the effective filing date of the claimed invention, Lu teaches, as shown in figure 6: “and at least one strip-shaped convex portion 31 protrudingly formed on an outer side surface of the elastic body 3, and the at least one strip-shaped convex portion 31 surrounding the elastic body 3 to be pressed by the inner side walls (inner walls of 5 touching 31 in figure 6) of the second slot (where 3 is located within 5 in figure 6)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lu with the invention of Chen in order to be able to provide multiple seal points along the inner side walls of the second slot.

With regard to claim 14, Chen as modified by Lu teaches: “The electrical connector of claim 13”, as shown above.
Lu also teaches, as shown in figure 6: “wherein the at least one strip-shaped convex portion 31 is plural in number, and a concave portion (indentation between 31 in figure 6) is formed between any two neighboring ones of the strip-shaped convex portion 31”.

With regard to claim 15, Chen teaches: “The electrical connector of claim 12”, as shown above.
Chen also teaches: “wherein the elastic airtight member 21 comprises: an elastic body sandwiched between the insulation base 2 and the partition member to be pressed by the inner side walls of the main frame”. 
Chen does not teach: “and at least one strip-shaped groove concavely formed on outer surfaces of the elastic body to surround the elastic body”.
In the same field of endeavor before the effective filing date of the claimed invention, Lu teaches, as shown in figure 6: “and at least one strip-shaped groove (between 31 in figure 6) concavely formed on outer surfaces of the elastic body 3 to surround the elastic body 3”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lu with the invention of Chen in order to be able to provide multiple seal points along the inner side walls of the second slot.

With regard to claim 18, Chen teaches: “The electrical connector of claim 11”, as shown above.
Chen does not teach: “further comprising: a shielding frame disposed within the outer case to collectively surround the elastic airtight member and the at least one conductive terminal for electrically shielding the at least one conductive terminal”.
However, in the same field of endeavor before the effective filing date of the claimed invention, Lu teaches, as shown in figure 6: “further comprising: a shielding frame 5 disposed within the outer case 6 to collectively surround the elastic airtight member 3 and the at least one conductive terminal 20 for electrically shielding the at least one conductive terminal 20”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lu with the invention of Chen in order to provide shielding for the terminal.

Claim 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tetsuya et al. (EP3382815A2).
With regard to claim 9, Chen teaches: “The electrical connector of claim 1”, as shown above.
Chen does not teach: “wherein the outer case further comprises an external sealing strip, the external sealing strip is disposed on an outer surface of the outer case and totally surrounds the outer case”.
In the same field of endeavor before the effective filing date of the claimed invention, Tetsuya teaches, as shown in figure 3: “wherein the outer case 50 further comprises an external sealing strip 90, the external sealing strip 90 is disposed on an outer surface of the outer case 50 and totally surrounds the outer case 50”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Tetsuya with the invention of Chen in order to prevent the ingress of water or dust (Tetsuya, paragraph 86).

With regard to claim 10, Chen teaches: “The electrical connector of claim 1”, as shown above.
Chen does not teach: “wherein a cross-sectional area of the at least one conductive terminal is equal to an aperture size of the at least one first through hole”.
	In the same field of endeavor before the effective filing date of the claimed invention, Tetsuya teaches, as shown in figures 9 and 12: “wherein a cross-sectional area of the at least one conductive terminal 20 is equal to an aperture size of the at least one first through hole”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Tetsuya with the invention of Chen in order to seal the terminals from letting water through (Tetsuya, paragraph 40).

With regard to claim 19, Chen teaches: “19. The electrical connector of claim 11”, as shown above.
Chen does not teach: “wherein the outer case further comprises an external sealing strip, the external sealing strip is disposed on an outer surface of the outer case and totally surrounds the outer case”.
In the same field of endeavor before the effective filing date of the claimed invention, Tetsuya teaches, as shown in figure 3: “wherein the outer case 50 further comprises an external sealing strip 90, the external sealing strip 90 is disposed on an outer surface of the outer case 50 and totally surrounds the outer case 50”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Tetsuya with the invention of Chen in order to prevent the ingress of water or dust (Tetsuya, paragraph 86).

With regard to claim 20, Chen teaches: “The electrical connector of claim 11”, as shown above.
Chen does not teach: “wherein a cross-sectional area of the at least one conductive terminal is equal to an aperture size of the at least one first through hole”.
	In the same field of endeavor before the effective filing date of the claimed invention, Tetsuya teaches, as shown in figures 9 and 12: “wherein a cross-sectional area of the at least one conductive terminal 20 is equal to an aperture size of the at least one first through hole”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Tetsuya with the invention of Chen in order to seal the terminals from letting water through (Tetsuya, paragraph 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	June 21, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831